DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claims filed on 12/29/2021 does not comply with the requirements of 37 CFR 1.121(c) because the limitation “a handle portion”, which was previously included in claim 1, line 2 of claim amendment filed 8/2/2021, was deleted improperly and not marked up according to 37 CFR 1.121(c)(2) (see bold and underlined sentence below).  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, 
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.


Since that the deletion of the limitation “a handle portion” appears to be inadvertent as it has caused 112(b) lack of antecedent basis issues and is therefore required in order to address the antecedent issue, and for the purposes of compact prosecution, claim 1 will be read and examined with the limitation “a handle portion” in claim 1.  See 112(b) rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-7 and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 recites the limitation "the handle portion" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  As mentioned under the “Response to Amendment” above, Applicant deleted the limitation “a handle portion” in claim 1, line 2, which was in the previous claim amendment filed 8/2/21.  Therefore, Applicant should re-insert the limitation -- a handle portion -- in line 2 in order to address this antecedent issue.
Appropriate correction is required.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Original / 1st Set of Rejection
Claims 1, 4-6, 10, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz (8,708,057 B2) in view of Bristow et al. (1,870,891) and Arvedson (1,639,643) and Bartran (US 1,545,229).
Regarding claim 1, Schultz discloses a garden tool comprising: 
a shaft (21);
a handle portion (17); 
a head (11) with two blade portions (portions that form V-Shaped blade 12), the blade portions being metal strips (col.3, line 31 and col.8, lines 62-63) adjoining in a plane (coplanar with ground level 18 in FIG.2) of the blade portions to form a V-shaped head (12) with the blade portions, each blade portion including a bevel on outside edges (13; see FIGS.5-6) of the blade portion, with an angled edge from a first surface of the metal strips of the blade portion to a second surface of the blade portion, wherein the first surface is an inner surface of the arm portion (see FIGS.5-12; portion of metal strip 11 below the handle portion 17 that is still in contact with shaft 21 and is above the curve that leads to foothold 16) and is in direct contact with the shaft (21), the beveled edges adjoining to form a point (12) of the V-shaped head (see FIGS.5-6); and
arm portions (includes side curvatures 15 and foothold 16) to connect the blade portions (12) to the handle portion (17), each arm portion being an extension of the metal strip of respective blade portion (as shown in FIGS.3-4), each arm portion curved between the respective blade portion and the handle portion to transfer force directly to the blade portion without introducing stress points from right-angles in the arm portions between the head and the handle portion from a thrusting force applied at the handle portion due to an impact of the head due to an overhand swinging of the head into ground (which reads on the tool of Schultz due to the lack of right angles in the arm portions), 
each arm portion including a respective curved twist to connect the respective arm portion to the blade portion, the respective curved twists extending, each respective arm portion in a continuous curve without straight edges from the twist up from the blade portion to the arm portion, wherein the continuous curves of the arm portions cause the plane of the blade portions to intersect with a longitudinal axis of the handle portion at an angle (see FIG.6; also, see column 6, lines 14-25 where Schultz discloses that “the angle can be selected for ergonomic comfort of the user of the garden tool.  Basing the tool design on the average height of American men and women, the angle can be somewhere between approximately 37-39 degrees.  However, it will be understood that other angles could be used.” (emphasis included).  Furthermore, Schultz also discloses in column 6, lines 59-62 that “arm portion 15 connects to the blade portion 12 through interface 22, and at an angle that is less than 90 degrees between the plane of the blade portion 12 and the plane 19 of the handle portion 21.” (emphasis included; reference characters have been corrected according to col.6, line 16 and FIGS.2-3), wherein “less than 90 degrees” includes the angle “approximately 60 and 90 degrees” as claimed); and

    PNG
    media_image1.png
    536
    721
    media_image1.png
    Greyscale

In addition to the teaching of the claimed angle by Schultz, Bristow et al. also teaches that it is old and well known in the hoe art for a garden tool to have alternative embodiments for different uses.  In the embodiment of Figures 2 and 8 of Bristow et al., the angle of the blade portion with respect to the handle portion is similar to that of Schultz and allows the tool to be used for weeding and shallow cultivation by pushing the implement through soil OR for sod removing operations (page 1, lines 25-30 and 45-47).  In the embodiment of Figure 5, the angle of the blade portion with respect to the handle portion allows the tool to also be used for weeding and shallow cultivation but by pulling the implement.  In the embodiment of Figure 7, the angle of the blade portion with respect to the handle portion allows the tool to be used for furrowing or trenching.  In both Figures 5 and 7 (see modified FIGS.5 and 7 below), the angle of the plane of the blade portions with respect to the handle portion appears to fall between approximately 60 and 90 degrees.

    PNG
    media_image2.png
    265
    297
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    302
    231
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hoe tool of Schultz by modifying the angle of the blade portions with respect to the handle portion, as Bristow et al. teaches that it is old and well known in the hoe art for hoes to come in various known embodiments by setting the blade portions and handle portion at different angles in order to change its use from one known use to another known use. 

With regards to the angle being formed using pleats, Arvedson teaches that it is old and well known in the hoe art to use pleats and turns, or various types of bends (see FIG.2 below; a portion of the half-twist 15 creating a pleat similar to the pleats shown in FIGS.7A-7B of the Applicant) on the head (10) of the hoe, which in this instant is at the arm portions of the head adjacent to each handle portion (13) of the head, in order to form the desired shapes and angles of the hoe head.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arm portions of Schultz in the combination, to use pleats and/or turns on said arm portions to bend each said arm portion at a connection to a respective handle portion, as Arvedson teaches that the use of pleats and/or turns and/or bends in the metal strip in order to form the desired head shape and angle is old and well known in the hoe art.

    PNG
    media_image4.png
    357
    544
    media_image4.png
    Greyscale


Due to the combination of Schultz and Arvedson, the combined curved twists and pleats of the arm portions will allow the plane of the blade portions to intersect the longitudinal axis of the handle portion at the desired angle, with the first surface of arm  portion facing an opening between the blade portions and the arm portions.

Furthermore, Schultz does not show the shaft (21) being thicker at the handle portion near the blade than at the distal end of the shaft.
Bartran teaches that it is old and well known in the garden tool art for a hoe to have a shaft with a thicker portion attached to the handle portion (3) of the blade than the distal end of the shaft (FIG.3 shows the shaft in dashed lines tapering away from tubing or eye 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft of Schultz such that the handle is thicker near the blade than the distal end, as Bartran teaches that such handle used in a hoe is old and well known in the garden tool art.

Regarding claim 4, the combination of Schultz and Bristow et al. and Arvedson and Bartran discloses the garden tool of claim 1, wherein the V-shaped head with the two blade portions (12) comprises two pieces of metal welded together at a point of the V (col.4, lines 36-37, col.10, lines 17-18 or claim 12 of Schultz).

Regarding claim 5, the combination further discloses the garden tool of claim 1, wherein the V-shaped head with the two blade portions comprises a single piece of metal (col.4, lines 36-39 of Schultz).  

Regarding claim 6, the combination further discloses the garden tool of claim 1, wherein the V-shaped head comprise a notch (4 of Schultz) instead of a point of the V (see FIG.12 of Schultz).  

Regarding claim 10, the combination discloses the garden tool of claim 1, wherein the two curves of the arm portions are to cause the plane of the blade portions to intersect with the longitudinal axis of the handle portion between approximately 70 and 80 degrees (as shown in FIG.7 Bristow et al. above, the angle appears to be approximately 80 degrees).  It is noted that according to Applicant’s specification “other angles also work” (last line of para.[0066]).  Therefore due to lack of criticality for the claimed approximate angles, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for blade portions angle limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.

Regarding claim 12, the combination of Schultz and Bristow et al. and Arvedson and Bartran discloses the garden tool of claim 1, except wherein a width of the blade portions is not uniform.  
Bristow et al. teaches a similar garden tool comprising blade portions (B) with a width that is not uniform (see FIG.1) in order to create notches (14) for performing edging operations (page 1, lines 80-86).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tool of the combination to have a non-uniform width as taught by Bristow et al. in order to create notches for performing edging operations.

Regarding claim 13, the combination of Schultz and Bristow et al. and Arvedson and Bartran discloses the garden tool of claim 12, except wherein the width of the blade portions is greatest where the blade portions adjoin to form the V-shaped head.  According to Applicant’s specification, specifically paragraphs [0063] and [0065], “[in] one embodiment, the tip can be thinner at the front of blade 910 than the back portion of blade 910 near head portion 912. In one embodiment, the tip can be wider at the front of blade 910 than the back portion of blade 910 near head portion 912.”.  In other words, the width of the blade portions is greatest either where the blade portions adjoin to form the V-shaped head or at the back portion.  Thus, due to lack of criticality for the non-uniform blade width, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blade portion to have a non-uniform shape by making either the V-shaped tip portion of the blade portions OR the back portion of the blade portions the widest part of the blade portions since a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) See MPEP 2144.04.

Claims 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz and Bristow et al. and Arvedson and Bartran, as applied to claim 1 above, and further in view of Parcells (543,266).
Regarding claim 7, the combination of Schultz and Bristow et al. and Arvedson and Bartran discloses the garden tool of claim 1, except wherein the blade portions have a greater width than the arm portions where the blade portions adjoin to form the V-shaped head.  
Parcells teaches that it is old and well known for a similar hoe to have a blade portion (A) with a greater width than the arm portions (C) where the blade portions adjoin to form the V-shaped head, in order to have blade portions with sufficient work surface for working the soil without adding unnecessary weight in the arm portions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the garden tool of the combination to have a greater width in the blade portions than the arm portions as Parcells teaches that such design is old and well known in the garden tool art, and the predictable result is a blade portion having sufficient work surface without adding unnecessary weight in the arm portions, as further taught by Kindred.

Regarding claim 11, and referring to the rejection of claim 7 above, the combination of Schultz and Bristow et al. and Arvedson and Bartran and Parcells further discloses the garden tool of claim 1, wherein a width of the blade portions (refer to A of Parcells, similar to 12 of Schultz) is wider than a width of the arm portions (C of Parcells, similar to 15 and 16 of Schultz).  

Alternate Rejections to claims 7 and 11-13:
Claims 7 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz and Bristow et al. and Arvedson, and Bartran, as applied to claim 1 above, and further in view of Kindred (9,775,273).
Regarding claim 7, the combination of Schultz and Bristow et al. and Arvedson and Bartran discloses the garden tool of claim 1, except wherein the blade portions have a greater width than the arm portions where the blade portions adjoin to form the V-shaped head.
Kindred teaches a similar garden tool comprising blade portions and arm portions (see FIG.10), wherein the blade portions (12) have a greater width than the arm portions (unnumbered), in order to have blade portions with sufficient work surface for working the soil without adding unnecessary weight in the arm portions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the garden tool of the combination to have a wider blade portions than the arms portions as taught by Kindred in order to provide a sufficient working surface on the blade portions without the addition of unnecessary weight on the arm portions. 

Regarding claim 11, and referring to the rejection of claim 7 above, the combination of Schultz and Bristow et al. and Arvedson and Bartran and Kindred discloses the garden tool of claim 1, wherein a width of the blade portions is wider than a width of the arm portions.  See FIG.10 of Kindred. 

Regarding claims 12 and 13, the combination of Schultz and Bristow et al. and Arvedson and Bartran discloses the garden tool of claim 1, except wherein a width of the blade portions is not uniform, per claim 12; and wherein the width of the blade portions is greatest where the blade portions adjoin to form the V-shaped head, per claim 13.
Kindred shows in Figure 10 (attached below) a blade portion having a non-uniform width, wherein the tip portion of the blade portion is wider than the back portion of the blade portion in order for the blade portion to connect to the curved twist of the arm portion, which has a smaller width.

    PNG
    media_image5.png
    523
    587
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the head of the garden tool of the combination to have a non-uniform blade portion as taught by Kindred, as a matter of design choice, which allows the blade portion to have a sufficient width for working the soil without the addition of unnecessary weight on the arm portions and also allowing the wider blade portions to connect to the thinner arm portions by creating a non-uniform blade.

2nd Set of Rejection
Claims 1, 4-7, and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz (8,708,057 B2) in view of Smith (US 1,967,976) and Bartran (US 1,545,229).
Regarding claims 1 and 10, Schultz discloses a garden tool comprising: 
a shaft (21);
a handle portion (17); 
a head (11) with two blade portions (portions that form V-Shaped blade 12), the blade portions being metal strips (col.3, line 31 and col.8, lines 62-63) adjoining in a plane (coplanar with ground level 18 in FIG.2) of the blade portions to form a V-shaped head (12) with the blade portions, each blade portion including a bevel on outside edges (13; see FIGS.5-6) of the blade portion, with an angled edge from a first surface of the metal strips of the blade portion to a second surface of the blade portion, wherein the first surface is an inner surface of the arm portion (see FIGS.5-12; portion of metal strip 11 below the handle portion 17 that is still in contact with shaft 21 and is above the curve that leads to foothold 16) and is in direct contact with the shaft (21), the beveled edges adjoining to form a point (12) of the V-shaped head (see FIGS.5-6); and
arm portions (includes side curvatures 15 and foothold 16) to connect the blade portions (12) to the handle portion (17), each arm portion being an extension of the metal strip of respective blade portion (as shown in FIGS.3-4), each arm portion curved between the respective blade portion and the handle portion to transfer force directly to the blade portion without introducing stress points from right-angles in the arm portions between the head and the handle portion from a thrusting force applied at the handle portion due to an impact of the head due to an overhand swinging of the head into ground (which reads on the tool of Schultz due to the lack of right angles in the arm portions), 
each arm portion including a respective curved twist to connect the respective arm portion to the blade portion, the respective curved twists extending, each respective arm portion in a continuous curve without straight edges from the twist up from the blade portion to the arm portion, wherein the continuous curves of the arm portions cause the plane of the blade portions to intersect with a longitudinal axis of the handle portion at an angle (see FIG.6; also, see column 6, lines 14-25 where Schultz discloses that “the angle can be selected for ergonomic comfort of the user of the garden tool.  Basing the tool design on the average height of American men and women, the angle can be somewhere between approximately 37-39 degrees.  However, it will be understood that other angles could be used.” (emphasis included).  Furthermore, Schultz also discloses in column 6, lines 59-62 that “arm portion 15 connects to the blade portion 12 through interface 22, and at an angle that is less than 90 degrees between the plane of the blade portion 12 and the plane 19 of the handle portion 21.” (emphasis included; reference characters have been corrected according to col.6, line 16 and FIGS.2-3), wherein “less than 90 degrees” includes the angle “approximately 60 and 90 degrees” as claimed); and

    PNG
    media_image1.png
    536
    721
    media_image1.png
    Greyscale

Schultz teaches the claimed angle, but does not disclose the use of pleats to create the claimed angle.
Smith et al. also teaches that it is old and well known in the hoe art for a hoe tool, which is used as “a hoe, a cultivator, weeder and cutter” and “may be used as a push, or pull hoe with equal facility” (page 1, lines 1-6), to use pleats and curved twists to bend the head of the hoe to the desired shape, wherein each arm portion includes a pleat near a connection to a handle portion (see annotated FIGS.1 and 4 below), such that a combination of the curved twists and the pleats (i.e. various combinations of bends) of the arm portions causes the plane of blade portions to intersect with a longitudinal axis of the handle portion between approximately 60 and 90 degrees (per claim 1) or between approximately 70 and 80 degrees (per claim 10)(shown in the annotated FIG.2 directly below).


    PNG
    media_image6.png
    576
    1205
    media_image6.png
    Greyscale
 

    PNG
    media_image7.png
    414
    391
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the head of the hoe of Schultz to use pleats in addition to the curved twists, as taught by Smith et al. in order to form the head to the desired shape since the use of pleats and curved twists is old and well known in the hoe tool art. 

As mention above, Smith shows in Figure 2 wherein the plane of the blade portions appears to intersect with a longitudinal axis of the handle portion between approximately 60 and 90 degrees or 70 and 80 degree.  Although Smith does not disclose the specific angle, it is noted that due to lack of criticality for the specific angle range (as Applicant disclosed at the end of paragraph [0058] that “other angles also work”), it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the limitation regarding the angle between the plane of the blade portions and the longitudinal axis of the handle portion as disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.

Furthermore, Schultz fails to show wherein the portion of the shaft near the head is thicker than the portion of the shaft to be held.  
Bartran teaches that it is old and well known in the garden tool art for a hoe to have a shaft with a thicker portion attached to the handle portion (3) of the blade than the distal end of the shaft (FIG.3 shows the shaft in dashed lines tapering towards tubing or eye 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the handle of Bartran for the handle of Schultz as an alternate handle sufficient in manipulating the head of the tool.

Regarding claim 4, the combination of Schultz and Smith et al. and Bartran discloses the garden tool of claim 1, wherein the V-shaped head with the two blade portions (12) comprises two pieces of metal welded together at a point of the V (col.4, lines 36-37, col.10, lines 17-18 or claim 12 of Schultz).

Regarding claim 5, the combination further discloses the garden tool of claim 1, wherein the V-shaped head with the two blade portions comprises a single piece of metal (col.4, lines 36-39 of Schultz).  

Regarding claim 6, the combination further discloses the garden tool of claim 1, wherein the V-shaped head comprise a notch (4 of Schultz) instead of a point of the V (see FIG.12 of Schultz).  

Regarding claim 7, the combination of Schultz and Smith et al. and Bartran discloses the garden tool of claim 1, except wherein the blade portions have a greater width than the arm portions where the blade portions adjoin to form the V-shaped head.  
Smith et al. teaches that it is old and well known for a similar hoe to have a blade portion (5, 6) with a greater width than the arm portions (3, 4) where the blade portions adjoin to form the V-shaped head (see FIGS.1-5 of Smith), in order to have blade portions with sufficient work surface for working the soil without adding unnecessary weight in the arm portions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the garden tool of the combination to have a greater width in the blade portions than the arm portions as Smith et al. teaches that such design is old and well known in the garden tool art, and the predictable result is a blade portion having sufficient work surface without adding unnecessary weight in the arm portions, as further taught by Kindred.

Regarding claims 11 and 12, and referring to the rejection of claim 7 above, the combination of Schultz and Smith et al. and Bartran and further discloses the garden tool of claim 1, wherein a width of the blade portions (refer to 5, 6 of Smith, similar to 12 of Schultz) is wider than a width of the arm portions (3, 4 of Smith, similar to 15 and 16 of Schultz), per claim 11; 
wherein a width of the blade portions (5, 6 of Smith) is not uniform (see FIG.4 of Smith), per claim 12.

Regarding claim 13, the combination of Schultz and Smith et al. and Bartran discloses the garden tool of claim 12, except wherein the width of the blade portions is greatest where the blade portions adjoin to form the V-shaped head.  According to Applicant’s specification, specifically paragraphs [0063] and [0065], “[in] one embodiment, the tip can be thinner at the front of blade 910 than the back portion of blade 910 near head portion 912. In one embodiment, the tip can be wider at the front of blade 910 than the back portion of blade 910 near head portion 912.”.  In other words, the width of the blade portions is greatest either where the blade portions adjoin to form the V-shaped head or at the back portion.  Thus, due to lack of criticality for the non-uniform blade width, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blade portion to have a non-uniform shape by making either the V-shaped tip portion of the blade portions OR the back portion of the blade portions the widest part of the blade portions since a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) See MPEP 2144.04.


Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith, Sharpe, and Bartran, as applied to claim 1 above, and further in view of Schultz (US 8,708,057).
Regarding claims 4 and 5, the combination further discloses the garden tool of claim 1, wherein the V-shaped head with the two blade portions comprises a single piece of material (in view of the teaching of Sharpe).  However, the combination does not disclose using metal to form the blade portions, per claim 5; or that the two blade portions comprises two pieces of metal welded together at a point of the V, per claim 4.
Schultz teaches a similar V-shaped head garden tool, wherein the blade portions of the V-shaped head is a single piece of metal or multiple pieces welded together (col.4, lines 18-21; 36-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blade portions of the combination to be made of metal and welded together, if made of two pieces of metal, as Schultz teaches that forming the head of a similar garden tool using metal and welding is known in the garden tool art for forming a robust hand tool.

Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive.
Applicant argues that both Arvedson and Smith fails to disclose the claimed “pleat” (see middle of page 6 and bottom of page 7) and do not consider the “one half twist” of Arvedson or “bends” in Smith as pleats.
The Examiner respectfully disagrees.  It appears that Applicant is alleging some special structure for the term “pleat”.  However, since the term “pleat” was never part of the original disclosure and was therefore never given a special definition or special structure in the original disclosure, the Examiner is simply going by the curves and bends shown in FIGS.7A-7B and 9A-9B of Applicant’s original drawings (which has since then been identified as “pleat 728” in FIGS.7A-7B and “pleat 924” in FIGS.9A-9B in the Drawing Replacement filed 07/17/2020).  The resulting combination of both Schultz and Arvedson or Schultz and Smith et al. results in the same the curves and bends as shown in Applicant’s original drawings.  As such, it is deemed that the combination of Schultz, Arvedson, Bristow et al., and Bartran and the combination of Schultz, Smith et al. and Bartran reads on the claimed garden tool, as set forth in the rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671



/JDM/          Examiner, Art Unit 3671